Citation Nr: 1229734	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  10-47 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a back condition.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 1984 to April 1988.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen a claim of service connection for a back condition.  In October 2010 correspondence, the Veteran requested a video conference hearing.  In her October 2010 VA Form 9 (Substantive Appeal), she requested a Travel Board hearing.  In March 2011 correspondence and in a March 2011 Informal Hearing, she withdrew the requests for a hearing before the Board.  In March 2012, the Board found the claim of service connection for a back condition required de novo review (because additional evidence received included service treatment records not previously considered), and remanded the matter for additional development.  See 38 C.F.R. § 3.156(c)(1).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

During service, the Veteran was seen for back pain and back muscle strain, associated complaints of which eventually resolved with no residual pathology; a chronic back condition was not manifested in service; arthritis of the back was not manifested in the Veteran's first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current back condition is related to an event, injury, or disease in service.  


CONCLUSION OF LAW

Service connection for a back condition is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  
REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of her claim prior to the initial adjudication.  September and December 2009 letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  The letters also informed her of disability rating and effective date criteria.  She has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records, including records from the Social Security Administration (SSA) (as well as from Virtual VA, i.e., electronic records) have been secured/viewed.  While not noted in the Board's March 2012 remand, review of the claims file reveals there may be pertinent additional outstanding evidence.  Specifically, an October 2007 VA primary care nursing report noted the Veteran's complaint of a back ache from a motor vehicle accident (MVA) in July 2007, and that she went to an emergency room for treatment following the accident.  Notably, the records were requested by the treating VA nurse.  In addition, the September 2009 and December 2009 VCAA letters requested that the Veteran complete and return the attached VA Form 21-4142 (Authorization and Consent to Release Information) for any treatment records related to her claimed condition.  She did not submit a VA Form 21-4142 for the treatment records related to the identified July 2007 MVA; it is therefore assumed that she does not want any such provider's records considered.  The Board notes that VA cannot obtain these records without her authorization or cooperation.  The duty to assist is not a one-way street.  A Veteran cannot passively wait for assistance in those circumstances where her cooperation is needed for evidentiary development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In March 2012, the case was remanded for a VA examination to determine the nature and etiology of her claimed back condition, to include noting any postservice back injuries.  The Board finds that there has been substantial compliance with those remand instructions by the VA examination in April 2012.  While the examiner did not note any postservice back injuries as reflected in her treatment records, the examination was based on a review of the Veteran's STRs, history provided by the Veteran, and the examiner conducted a thorough medical examination, noting all findings necessary for consideration of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  Hence, the RO's actions have substantially complied with the March 2012 Board remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268, 271 (1998) violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  [The Board also observes that the April 2012 examiner did not note the 1986 back complaint in the Veteran's STRs.  However, the examiner did note the 1984 and 1987 back complaints during service and found that they were transitory and resolved; the Board finds no reason why the November 1986 STR that diagnosed her with mid-lumbar back pain would otherwise change the examiner's opinion or rationale.]  Consequently, a remand for strict compliance with previous remand instructions would serve no useful purpose, and is not necessary.  

The Veteran has not identified any other pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.  

B. Factual Background

The Veteran's STRs include an August 1984 report that noted her complaint regarding her back.  Strain of the back muscles was assessed.  A November 1986 report (submitted by the Veteran in January 2011) noted her complaint of low-mid back pain for one day after sleeping on a pillow with her back arched.  There was no evidence of muscle spasm or costovertebral angle tenderness (CVAT).  The diagnosis was mid-lumbar back pain.  A November 1987 report noted her complaint of back pain and possible muscle spasm for one day after mopping.  On physical examination, there was tenderness over the lower thoracic and lumbar paravertebral muscles.  Straight leg raise testing was negative and she was able to fully flex, extend, and laterally bend.  The diagnosis was muscle strain.  On March 1988 service separation physical examination, the Veteran's spine was normal on clinical evaluation.  In the associated report of medical history, she denied having or having ever had recurrent back pain.  

Postservice VA treatment records from September 1994 to September 2010 include a June 2000 primary care report that found no CVAT on physical examination.  

A May 2002 mental health report provided a diagnosis of back pain.  

A July 2002 primary care report found no CVAT or spinal tenderness on physical examination; an impression of low back pain was provided.  

Beginning in August 2005, records noted the Veteran had a history of back strain secondary to weight lifting.  August 2005 records also include X-rays of the cervical spine that were negative.  X-rays of the lumbosacral spine revealed small bone spurs in the anterior aspect of many of the lumbar vertebral bodies, most pronounced at the L4 level; the diagnosis was mild lumbar spondylosis.  

A February 2006 primary care nursing report noted her complaint of pain that started in her back and went to the front of her chest.  

A November 2006 mental health report noted her complaint of back pain that she believed was brought on by stress or when she had delivered mail for too long; she also reported that she had had back pain since an accident in 2000.  

A January 2007 primary care nursing report noted her complaint of chronic low back pain and continued pain from the middle of her back down her right leg.  

An October 2007 primary care nursing report noted her complaint of a headache and back ache from a MVA in July 2007 that was her fault and for which she went to an emergency room.  When advised that those records were needed, she wanted to know why the doctor could not start treatment without those records.  She indicated her back pain was an 8 (on a scale to 10).  

An April 2009 physician emergency department report noted on physical examination that the Veteran's back was nontender without CVAT.  

A June 2009 report found on physical examination that she had full range of motion of her back without CVAT.  

A January 2010 primary care report noted her complaint of low back pain (characterized as a 6 on a scale to 10).  On physical examination, she had full range of motion of her back without CVAT.  

A May 2010 nurse practitioner report noted her complaint of low back pain.  On physical examination, she had a slow but normal gait.  The diagnosis was chronic back pain.  

A May 2010 orthotics prosthetics report noted she was measured and fitted with a walker (the cause/condition responsible for such was not identified).  

A June 2010 primary care report found on physical examination her back revealed full range of motion without CVAT.  

A June 2010 nursing report noted her complaint of lower back pain (rated a 6 on a scale to 10).  

An August 2010 primary care nursing report noted her complaint of chronic back pain (rated a 6 on a scale to 10).  

An August 2010 primary care report found on physical examination the back revealed full range of motion without CVAT.  

SSA records include a November 2001 record that provided a diagnosis of lumbago (i.e., pain in the lumbar region).  A May 2003 determination letter found she was limited in the work she could perform due to her back and hip conditions.  She claimed she was unable to work beginning in June 2002 due to a back injury.  However, it was determined that her condition was not severe enough to keep her from working.  A July 2010 SSA Form 3367 indicated that her initial decision was denied in August 2005.  An SSA Form 3368 completed by the Veteran listed the conditions that limited her ability to work; they included diabetes, incontinence, carpal tunnel, bipolar disorder and depression, and neuropathy; her back was not listed.  A July 2010 Pain Questionnaire indicated that her back pain began in January 2010.  And a July 2010 Form 3373 completed by the Veteran's brother, J.R., noted that she experienced back pain with standing.  

In July 2010 correspondence, the Veteran reported that she injured her back in 1984 during boot camp during a tug of war competition when she sprained her back.  She further reported that since the injury she has had back problems.  

A February 2011 lumbar spine MRI found mild disc space height loss at T11-T12; moderate bilateral facet arthropathy and bulging of the ligamentum flavum at L4-L5; and mild bilateral facet arthropathy, bulging of the ligamentum flavum, and tiny central disc protrusion without displacement of the nerve roots at L5-S1.  

In April 2011 correspondence from J.R., the appellant's brother, it was reported that he noticed a problem with her back when she came home in 1992, and that she could not do the things she could do prior to her active service.  He stated that she expressed she started having back pain during her active service.  

In addition, in separate April 2011 correspondence from K.R., the appellant's brother, it was reported that beginning in 1992 she would mention occasional back pain.  

On April 2012 VA examination, the examiner noted the Veteran had an episode of back pain diagnosed as muscle strain in August 1984, and that she had a complaint of low back pain in November 1987 diagnosed as muscle spasm.  The Veteran reported she injured her back in 1984 in boot camp when she let go of a rope in a tug of war game and fell backwards hitting her low back on a log.  She reported after receiving treatment the pain resolved and then resumed several months later and that she has had back pain ever since.  The examiner found that the Veteran's episodes during service appeared to have been transitory and self-limiting as no further notes indicate any chronic, ongoing back complaints or condition.  On this basis, the examiner concluded that it was "less likely than not (less than 50 percent probability) [the claimed condition was] incurred in or caused by the claimed in-service injury, event, or illness."  The diagnosis was mild facet osteoarthritis.  




C. Legal Criteria and Analysis

Service connection may be granted for any disability resulting from a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases (to include arthritis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for arthritis).  

In order to establish service connection for a claimed disability, there must be medical, or in certain circumstances lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.  
Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

It is not in dispute that the Veteran received treatment for her back in service.  It is also not in dispute that she now has a back disability; mild facet osteoarthritis is diagnosed.  What the Veteran must still show to establish service connection for a back condition is that the condition currently diagnosed is related to the treatment/injuries in service or are somehow otherwise related to service.  

The Veteran's back complaints in service were treated conservatively and resolved.  No chronic pathology or residual disability was noted.  Service separation examination found no disability related to the back, and no back complaints were noted.  Accordingly, service connection on the basis that a chronic back condition became manifest in service and persisted is not warranted.  To the extent that the Veteran may be seeking to establish a nexus between her current back disability and her service by alleging continuity of symptoms since she originally injured her back in service in August 1984, and other complaints/treatment therein, such allegation (to include the April 2011 correspondence from her brother J.R.) is inconsistent with, and unsupported by, the available factual evidence of record (including that the spine was normal on clinical evaluation on separation, and that the Veteran denied having or having ever had recurrent back pain on separation); is self-serving; and is not credible.  There is no objective or credible subjective evidence of postservice continuity of back complaints.  Significantly, the earliest evidence of any complaints/abnormal findings regarding the back is in November 2001, wherein a private treatment record indicated a diagnosis of lumbago.  In addition, the Board notes the May 2003 SSA determination letter wherein it was indicated that the Veteran had reported she was unable to work beginning in June 2002 due to a back injury; the November 2006 VA mental health report wherein she reported having back pain since an accident in 2000; the October 2007 VA primary care nursing report wherein she complained of a back ache from an MVA in July 2007; and the July 2010 SSA Pain Questionnaire in which she indicated her back pain began in January 2010.  Moreover, April 2011 correspondence from J.R. and K.R. indicated that she reported back pain beginning in 1992, approximately four years after her separation from service.  Such contradictory statements as to the onset of the Veteran's back pain tend to belie her more recent allegations that she has had back pain continuously since service.

There is also no available evidence that arthritis of the back was manifested in the first postservice year.  Therefore, there is no basis for considering (and applying) the chronic disease presumptions under 38 U.S.C.A. § 1137.  

The only competent (medical) evidence that directly addresses the matter of a nexus between the Veteran's diagnosed back condition (i.e., mild facet osteoarthritis) and her service/complaints therein is the medical opinion of the April 2012 VA examiner, who found the episodes of back complaints in service to be transitory and resolved, and opined that it was less likely than not that her claimed condition was incurred in or caused by her service.  As the opinion is by a medical professional who is competent to offer an opinion in the matter, notes the Veteran's history, and is based on a thorough examination of the Veteran, it is probative evidence in the matter.  As there is no competent (medical) evidence to the contrary, it is persuasive.  

The Veteran's own assertions of a nexus between her current mild facet osteoarthritis and her complaints in service is not competent evidence in this matter, as she is a layperson, and the matter of such nexus is (in the absence of continuity of symptomatology, allegations of which the Board finds not credible) a complex medical question requiring medical expertise.  See Jandreau, 492 F.3d at 1377.  The Veteran has not submitted any supporting medical evidence for her allegation of a nexus, such as a medical nexus opinion or citation to supporting textual evidence.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against this claim.  Therefore, the appeal in this matter must be denied.  


ORDER

Service connection for a back condition is denied.  


____________________________________________
A. ISHIZAWAR
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


